Citation Nr: 1020063	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-02 406	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, including as a residual of ear drum damage/perforation.

2.  Entitlement to service connection for idiopathic 
thrombocytopenia purpura (ITP), including due to exposure to 
Agent Orange.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to April 
1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As support for his claims, the Veteran testified at a 
videoconference in January 2010 before the undersigned 
Veterans Law Judge of the Board.

Regrettably, the Board must remand the claim for service 
connection for bilateral hearing loss to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration.  However, the Board 
is going ahead and deciding the claim for ITP.


FINDINGS OF FACT

There is no indication the Veteran had ITP while in the 
military, within one year of his discharge, or even for many 
ensuing years, and there also is no competent and credible 
evidence otherwise etiologically linking this condition to 
his military service, including to his presumed exposure to 
Agent Orange in Vietnam.


CONCLUSION OF LAW

The Veteran's ITP was not incurred in or aggravated by his 
military service and may not be presumed to have been 
incurred in service, including as a result of his exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its 
underlying merits, providing relevant VA case law, 
regulations and statutory provisions, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 
2008, prior to initially adjudicating his claim in July 2008, 
so the preferred sequence.  The letter informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The letter also complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained 
his service treatment records (STRs), VA treatment records, 
private treatment records, and lay statements in support of 
his claim.  However, and as will be explained, there is no 
competent and credible evidence that he had the claimed 
disorder during service or even for many years after his 
discharge.  Nor is there any suggestion this claimed disorder 
is the result of his presumed exposure to Agent Orange or 
other herbicides in Vietnam.  So the Board is not required to 
have him undergo a VA compensation examination for a medical 
nexus opinion concerning this determinative issue.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  There is only his 
unsubstantiated lay allegation concerning this purported 
correlation, which, alone, is insufficient reason for having 
him examined for this medical nexus opinion.  Waters v. 
Shinseki, No. 2009-7071 (April 6, 2010); Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).  Therefore, the Board is 
satisfied that VA has provided all assistance required by the 
VCAA and appellate review may proceed without prejudicing the 
Veteran.  

II.  Entitlement to Service Connection for ITP

The Veteran contends that he suffers from ITP due to his 
military service and, specifically, as a result of his 
presumed exposure to Agent Orange or other herbicides while 
stationed in Vietnam.  Unfortunately, however, after 
reviewing the relevant evidence of record, the Board finds 
that the preponderance of the evidence is against his claim 
for service connection, so the Board must deny his claim.

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence relating the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally are insufficient.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson 
generally is incapable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

But there are exceptions to this general rule.  Lay testimony 
is competent, for example, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).



When, say, a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).



"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of VA's General Counsel held that service on a deep-
water naval vessel off the shores of Vietnam, without proof 
of actual duty or visitation in the Republic of Vietnam, may 
not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal 
Circuit Court since has clarified that service in the 
Republic of Vietnam requires service on the landmass of 
Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).

The following diseases are associated with herbicide exposure 
for purposes of this presumption:  chloracne or other 
acneform disease consistent with chloracne, Type II Diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Turning back now to the facts of this specific case, as 
explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
proof the Veteran has the disability claimed.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225 (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there can be no valid claim).  Concerning 
this, the Veteran submitted private treatment records dating 
back to 1998 from Dr. P.M., who diagnosed ITP.  Additionally, 
the Veteran submitted VA treatment records from 2004 to 2008 
also showing this diagnosis and subsequent treatment for this 
disorder.  



Therefore, the determinative issue is whether the Veteran's 
ITP is attributable to the his military service - and, in 
particular, to exposure to Agent Orange while in Vietnam.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Veteran's military personnel and other records confirm he 
served in Vietnam during the Vietnam Era, although the exacts 
dates he was stationed there or in the neighboring coastal 
waterways aboard the USS Bayfield are not indicated.  
See 38 C.F.R. § 3.2(f).  Indeed, service connection for his 
Type II Diabetes Mellitus was granted in the July 2008 
decision at issue based on his presumed exposure to Agent 
Orange in and around Vietnam.  Therefore, it already has been 
conceded and presumed he was exposed to Agent Orange in 
Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

Regardless, in order for the Veteran to be entitled to 
presumptive service connection on the basis of that Agent 
Orange exposure, the record must also establish that he has a 
disease to which this presumption applies.  Further, this 
specific disorder must manifest to a compensable degree of at 
least 10-percent disabling within a specified time following 
the last exposure to Agent Orange.  See 38 U.S.C.A. § 
1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).



Unfortunately, although it is presumed he was exposed to 
Agent Orange since he served in Vietnam during the Vietnam 
era, the competent medical evidence of record does not also 
establish that he has a disease of the specific type required 
that would, in effect, require the Board to presume his ITP 
was incurred during his military service from that presumed 
exposure to Agent Orange.  VA has determined there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  The 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).

But even if, as here, a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine whether service connection may 
be established alternatively on a direct incurrence basis by 
establishing the required causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).  
The Court has specifically held that the provisions set forth 
in Combee, which, instead, concerned exposure to radiation, 
are nonetheless applicable in cases, as here, involving 
exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).

Concerning in-service incurrence, the Veteran's STRs are 
completely unremarkable for any relevant complaints, 
treatment, or diagnosis of ITP.  Further, his April 1966 
military separation examination was equally unremarkable for 
any indication of this condition or attendant symptoms.  So 
there is no objective indication of ITP while he was in 
service.  His military service ended in April 1966, the same 
month as that separation examination.



The Veteran also has failed to provide any objective 
indication of ITP until 1998, so more than three decades 
after his military service ended.  The lapse of so many years 
after his separation from service and the first documented 
complaint of this claimed disorder is probative evidence to 
be considered in determining whether his current disability 
may be traced back to his military service.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, because there is 
no indication of ITP within one year of his discharge, the 
Board may not presume it was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Of equal or even greater significance, there is simply no 
medical evidence of record etiologically linking this 
diagnosis of ITP to the Veteran's military service, including 
especially to his presumed exposure to Agent Orange in 
Vietnam.

When specifically questioned about this during his relatively 
recent January 2010 videoconference hearing, the Veteran said 
his hematologists have suggested to him that his ITP "could 
be" related to his military service, even "quite likely" 
related, but that they will not write supporting letters to 
this effect.  However, to the extent his doctors merely 
suggested such a cause-and-effect correlation between his ITP 
and military service in equivocal terms like "could be" 
related is too speculative and, thus, an insufficient basis 
for granting service connection.  See Obert v. Brown, 5 Vet. 
App. 30 (1993) (indicating that saying something "may" be 
true is tantamount to just as well saying it "may not" be 
true, and that an award of VA benefits may not be based on 
resort to speculation or remote possibility).  Indeed, there 
are a line of precedent cases discussing the lesser probative 
value of opinions like this that are equivocal, in various 
contexts, which essentially state that it is possible that 
what posited is true.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); and 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).



But that said, an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite or obvious etiology.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use 
of cautious language does not always express inconclusiveness 
in a doctor's opinion.  Rather, the opinion should be viewed 
in its full context and not characterized solely by the 
medical professional's choice of words.  See Lee v. Brown, 10 
Vet. App. 336, 338 (1997).  Here, the Veteran said his 
doctors went a bit further and indicated to him that this 
purported correlation between his ITP and military service is 
even "quite likely".  But, ultimately, his account of what 
his doctors purportedly said, filtered as it is through his 
lay sensibilities, is simply too attenuated and unreliable to 
be considered competent medical evidence supporting his claim 
and this notion.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  And, again, he readily acknowledged during his 
hearing that his doctors are unwilling for whatever reason to 
actually document their favorable opinions in writing.

The private medical evidence of record includes treatment 
records from Dr. P.M., beginning in 1998 and continuing 
through March 2001.  These treatment records, however, only 
show the Veteran suffers from ITP, a fact which the Board is 
not disputing.  Additional treatment records from Drs. N.D. 
and S.P. from October 2002 through February 2004 also do not 
include a medical opinion as to the etiology of the Veteran's 
ITP; instead, these records only chronicle his treatment of 
the disorder.  The medical history contained in these private 
treatment records beginning in 1998 and continuing through 
February 2004 in no way indicates or even suggests he may 
have acquired this disorder as a result of his military 
service.  Similarly, the VA treatment records from December 
2004 through March 2008 do not contain this required medical 
nexus opinion concerning the etiology of the ITP, to in turn 
relate or attribute it to the Veteran's military service, 
and in particular to his presumed exposure to Agent Orange in 
Vietnam.



Absent this supporting medical nexus evidence, service 
connection is not warranted.  While the Veteran is competent, 
even as a layman, to for example describe symptoms of ITP he 
has experienced, whether in service or during the many years 
since his discharge, he is not also competent to in turn 
attribute the ITP and associated symptoms to his presumed 
exposure to Agent Orange in Vietnam or, for that matter, to 
any other incident of his military service.  This is a 
medical, not lay, determination.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, 
including during service, even where not corroborated by 
contemporaneous medical evidence, but also indicating the 
Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence, against the other evidence of 
record).  See also 38 C.F.R. § 3.159(a)(2); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009);  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  The Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  It is worth 
reiterating in this regard that evidence that relates the 
current disorder to service must be medical unless it 
concerns a disorder that may be competently demonstrated by 
lay observation.  Savage, 10 Vet. App. at 495-97



Accordingly, for these reasons and bases discussed, the 
preponderance of the evidence is against the Veteran's claim, 
so there is no reasonable doubt to resolve in his favor, and 
his claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The claim for service connection for ITP is denied.  


REMAND

The Veteran also attributes his bilateral hearing loss to his 
military service, including especially to traumatic damage to 
his ears when he perforated his eardrums.  He says that he 
had normal hearing upon entering service, and that he even 
had the best hearing of his unit in boot camp, but that 
subsequently, due to his job as a gun loader, he sustained 
injuries to his eardrums, including two instances of 
perforation in October 1964 and August 1965, eventually 
resulting in the need for hearing aids, which he currently 
uses.

As previously, discussed the same principles of service 
connection apply to this claim.  To establish service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in some cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  



Regarding this first requirement, there is no disputing the 
Veteran has bilateral hearing loss.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, 
there could be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
To this end, he submitted VA treatment records beginning in 
April 2004 and continuing through January 2009 illustrating 
repeated complaints concerning his hearing.  Additionally, in 
the audiological evaluation during the October 2008 VA 
compensation examination, his average pure tone threshold 
level of 63.75 decibels for his right ear meets the 
requirements for hearing loss disability pursuant to 38 
C.F.R. § 3.385.  Similarly, the readings for his left ear 
meet these regulatory requirements since he had an average of 
58.75 decibels for his puretone threshold levels.  Finally, 
his speech recognition ability was 92 percent for his 
right ear and 80 percent for his left ear.  Id.  
Additionally, based on the results of that hearing test, the 
VA examiner determined there was normal sloping to severe 
bilateral sensorineural hearing loss.  So there is no 
disputing the Veteran has bilateral hearing loss and, indeed, 
of sufficient severity according to the threshold minimum 
rating requirements of § 3.385 to also be considered an 
actual disability by VA standards.  See also Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of 
application, not for past disability).

Hence, resolution of the appeal of this claim turns on 
whether this disorder is attributable to the Veteran's 
military service, including to the type of injury mentioned.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  



Regarding this purported correlation between his current 
hearing loss disability and military service, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge in January 2010.  And in his hearing 
testimony, he made particular note of the fact that the 
October 2008 VA examiner linked tinnitus (ringing in his 
ears) to his military service, but not also inexplicably the 
hearing loss still at issue.  Service connection indeed since 
has been granted for tinnitus in March 2009 on the basis of 
that VA examiner's opinion linking this condition to the 
Veteran's military service.

Further in support of his claim for hearing loss, the 
Veteran's service treatment records (STRs) note two separate 
instances of treatments for ear pain in service.  
He complained of ear pain in October 1964 and again in August 
1965.  However, the October 2008 VA compensation examiner 
failed to render an opinion concerning whether the Veteran's 
current bilateral hearing loss could be related to or the 
result of those two instances of treatment for ear pain 
during service, especially since the Veteran says the ear 
pain was the result of significant injury, namely, 
perforating his eardrums.  Unlike the tinnitus, that VA 
examiner did not comment on the etiology of the hearing loss.  
And this additional comment is needed to fairly decide this 
claim for hearing loss.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i) (2009).

Accordingly, this remaining claim for hearing loss is 
REMANDED for the following additional development and 
consideration:

1.  If possible, have the VA compensation 
examiner that evaluated the Veteran in 
October 2008 (and who linked the Veteran's 
tinnitus to his military service) provide 
additional comment on the likelihood 
(very likely, as likely as not, or 
unlikely) the Veteran's hearing loss also 
is related or attributable to his 
military service - including especially 
to the events that precipitated his 
evaluation and treatment in October 1964 
and August 1965.

If, for whatever reason, it is not 
possible or feasible to have this same VA 
examiner provide further comment, then 
have someone else equally qualified make 
this important determination.  This may, 
however, require having the Veteran 
reexamined, but this is left to the 
designee's discretion.
	
The Veteran is hereby advised that, if it 
is determined he needs to be reexamined, 
failure to report for this reexamination, 
without good cause, may have adverse 
consequences on his pending claim for 
hearing loss.  

Irrespective of whether another 
examination is needed, the claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical and other 
history - including especially concerning 
the evaluation and treatment he received 
during service.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

2.  Then readjudicate this claim in light of 
the additional evidence.  If this claim is not 
granted to the Veteran's satisfaction, send 
him a supplemental statement of the case 
(SSOC) and give him an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


